Citation Nr: 0910451	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1968 and from April 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the Veteran was scheduled for a Board 
video hearing in March 2007.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The December 2002 rating decision, which denied a claim 
of service connection for diabetes mellitus to include as due 
to exposure to Agent Orange, is final.

2.  Additional evidence associated with the claims file since 
the December 2002 rating decision is cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, and/or does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between a veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  This letter also informed the Veteran of the reason 
for the prior denial and the type of evidence needed to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9- 
10 (2006).  An October 2004 letter advised the Veteran to 
submit specific information concerning his claimed Agent 
Orange exposure.

The record also reflects that there has been no error in the 
duty to assist.  Specifically, the information and evidence 
that have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, post-service medical records, and Social Security 
Administration records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the Veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's original claim of entitlement to service 
connection for diabetes mellitus was denied by the RO in 
December 2002.  The RO determined that the evidence did not 
establish that the Veteran served in Vietnam, and presumptive 
service connection due to Agent Orange exposure was not 
warranted.  The Veteran was informed of the decision in 
January 2003.  He did not appeal and the December 2002 rating 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the December 2002 
rating decision included: VA treatment records from February 
2001 to November 2002, a March 2002 letter noting that the 
Veteran participated in the VA Agent Orange Registry, Social 
Security Administration (SSA) records, service treatment 
records, service personnel records, and statements by the 
Veteran.  Of note, a March 2002 Agent Orange examination 
indicated that the Veteran was diagnosed with diabetes 
mellitus in 2000.  Additionally, the Veteran's service 
personnel records show that the Veteran served in Korea from 
August 1966 to December 1967 and in Thailand from December 
1967 to November 1968.  A response from the National 
Personnel Records Center indicated that the Veteran did not 
have Vietnam service.

In July 2004 the Veteran filed a request to reopen his claim 
for service connection for diabetes mellitus.  Evidence that 
has been received since the December 2002 rating decision 
includes: statements from the Veteran, October 1997 treatment 
records from Regional Medical Center, a VA examination for 
entitlement to special monthly pension, and VA treatment 
records from December 2002 to September 2005.  

In a September 2004 statement the Veteran indicated that he 
believed his diabetes mellitus was due to exposure to Agent 
Orange while he was stationed in Korea.  However, the Veteran 
served in Korea from July 1966 to December 1967, which is 
before Agent Orange was used in Korea.  Specifically, the 
Department of Defense has indicated that Agent Orange was 
used in areas along the demilitarized zone in Korea from 
April 1968 to July 1969.  Moreover, the Veteran did not 
respond to the October 2004 letter in which he was asked to 
provide more specific information concerning his exposure to 
Agent Orange.  While his contention as to where he was 
exposed to herbicide is new, such is not material as he 
served in Korea prior to the date Agent Orange was used 
there, and he provided no specific details to establish his 
exposure in service.  Thus, the evidence does not raise a 
reasonable possibility of substantiating the claim.

Furthermore, the additional medical evidence received since 
the last denial was not previously considered and to that 
extent is new.  However, these records reflect that the 
Veteran continues to receive treatment for his diabetes 
mellitus, or pertain to other disabilities.  The fact that 
the Veteran suffers from diabetes was considered in the prior 
denial of the claim.  Importantly, none of the newly received 
medical evidence shows that the Veteran's diabetes arose in 
service or within one year following discharge from service, 
nor does it indicate a link between his diabetes and military 
service.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for diabetes mellitus, to include as due to 
exposure to Agent Orange.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for diabetes mellitus, 
to include as due to exposure is not reopened, and the appeal 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


